Citation Nr: 9906685	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-10 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to November 
1987.

The veteran's original claim of entitlement to service 
connection for a left knee disorder was denied in an August 
1988 rating determination.  She was fully informed of this 
determination by correspondence dated in that same month, and 
did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

A personal hearing was held before the undersigned Board 
Member in September 1998, a transcript of which is of record.


CONTENTIONS OF APPELLANT ON APPEAL

By inference, the veteran contends that she has submitted new 
and material evidence sufficient to reopen her claim of 
entitlement to service connection for a left knee disorder.  
She maintains that while she had left knee problems prior to 
service, her knee was fine when she entered into active duty.  
Her knee was injured during basic training, and she was 
subsequently discharged as physically unfit for duty.  
Although she testified prior to her discharge that her left 
knee was fine, she now contends that her knee was in pain and 
that she was unable to bend it.  Further-more, the military 
determined that her left knee was aggravated by service, and 
she contends that the RO did not properly consider this 
evidence when it made the original denial of her claim.





DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has submitted new 
and material evidence sufficient to reopen her claim of 
entitlement to service connection for a left knee disorder.


FINDINGS OF FACT

1.  In August 1988, the RO found that the veteran was not 
entitled to service connection for a left knee disorder; the 
veteran was informed of this decision, and did not appeal.

2.  The evidence obtained or submitted to reopen the 
veteran's claim includes the veteran's own testimony that she 
was experiencing left knee problems at the time of her 
discharge from service, and medical evidence showing post-
service treatment for left knee problems.

3.  The evidence submitted by the veteran to reopen her claim 
of service connection for a left knee disorder is not 
cumulative of the evidence already of record, bears directly 
and substantially upon the specific matter under 
consideration, or is, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim to 
service connection for a left knee disorder has been 
submitted; the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran's service medical records contain 
copies of private medical records from D.W. Luettjohnson, 
D.O., dated in August 1984 and February 1985, that show pre-
service treatment for left knee problems.  These records show 
that the veteran underwent an arthroscopic examination and 
lateral retinacular release in August 1984.  The diagnosis 
was chondromalacia, left patella.  In February 1985, she 
underwent an arthroscopic medial meniscectomy posterior horn 
and an anterior cruciate ligament (ACL) debridement.  Post-
operative diagnosis was degenerative tear of posterior horn 
of medial meniscus, and torn ACL ligament, left knee.

On her November 1986 enlistment examination, the veteran's 
lower extremities were clinically evaluated as normal.  
However, the veteran reported that she had previously 
experienced "trick" or locked knee.  Consequently, an 
orthopedic consult of the veteran's left knee was obtained 
from the Orthopedic Associates of Spokane in November 1986.  
At that time the she reported that when she was 14 or 15 
years-old she was injured when a horse fell on her.  She 
recalled that she had considerable swelling and discomfort at 
the time.  The knee improved with treatment, and the veteran 
did fairly well until 1984.  She was reportedly playing 
basketball at that time when the knee went out of place on 
her with swelling and pain.  Prior to this time she had an 
occasional episode of discomfort in the knee, but was able to 
participate fully in sports as she so wished.  It was noted 
that she underwent an arthroscopic examination in 1984.  The 
veteran reported that since that time, she had had no 
problems with her left knee.  She denied any swelling, 
locking, or giving away, and reported that she had been able 
to participate fully in sports as she so desired.  Following 
physical examination, the doctor opined that the veteran 
could participate in virtually any activity which she so 
wished.  

On file are X-rays of the veteran's left knee, apparently 
conducted in November 1986, which showed a small 
suprapatellar effusion.  However, it was negative for 
fracture or other abnormality.

The service medical records show that the veteran sought 
treatment for left knee pain in April 1987.  She was 
subsequently placed on a physical profile, which limited her 
participation in physical activities.  In June 1987, she 
underwent a physical examination of her left knee for a 
Medical Board.  It was noted on this examination's Narrative 
Summary that she had a documented history of left knee 
problems, including the 1984 arthroscopic lateral release and 
the 1985 medial meniscectomy, among other things.  The 
examiner's diagnoses, following physical examination, were 
chondromalacia of the left knee, torn left ACL, and torn left 
medial meniscus.  Furthermore, the examiner found that all of 
the above conditions existed prior to service (EPTS), with 
service aggravation.  He also opined that given the veteran's 
chronic history of left knee pain, including the previously 
documented injuries, as well as the rigors of active military 
service, that it was not anticipated that the veteran would 
be able to withstand the rigors of military training.

The Physical Evaluation Board (PEB) determined, in June 1987, 
that the veteran was unfit for active duty due to instability 
of the left knee with associated chondromalacia patella.  
Additionally, the PEB found that her left knee condition had 
been aggravated by service.  It was recommended that she 
receive a combined rating of 10 percent, and that she be 
separated with severance pay if otherwise qualified.  

The veteran initially accepted the recommendations of the 
PEB, but eventually challenged these findings.  Accordingly, 
a hearing was conducted in August 1987.  Under oath, the 
veteran testified that she did have surgery on her knee prior 
to service, but that it was healed before she entered into 
active duty.  She emphasized that she participated in a 
number of physical activities prior to service, including 
college basketball, running, exercises, and aerobics.  
Further, she testified that she played college basketball 
both before and after her pre-service knee surgery.  She 
testified that she was physically capable of performing her 
duties, and wanted to remain in the army.  The veteran 
acknowledged that she injured her knee during basic training, 
and was subsequently placed on profile.  She testified that 
once basic training was complete she decided to see the 
doctor about getting her profile lifted, but that the profile 
had expired prior to her actual examination.  After her 
profile expired, she testified that she participated in all 
activities including a three and a half mile battalion run, 
as well as PT every day.  The veteran testified that she did 
not fall out of any of these activities, nor did she have any 
problems with her knee.  She testified that when she finally 
had her appointment for her knee that the doctor did not do a 
thorough examination.  At first, she testified that the 
doctor only reviewed her past medical records, and then 
informed her that she never should have been admitted to the 
army given her past knee problems.  However, on inquiry she 
stated that the doctor did examine her knee.  She testified 
that the doctor had her sit on a chair with her leg lifted 
up, looked around where the scars were at, and felt her knee 
a little bit.  The doctor also manipulated her leg, but the 
veteran stated that there was no pop when this was done.  She 
testified that the doctor should have gone over the X-rays 
with her, and showed her if anything was torn or not, among 
other things.  The veteran also testified that she 
participated in softball games every week.  She testified 
that, on occasion, she had to slide into bases on her knee, 
and that she had never had a problem with her knee as a 
result.  Furthermore, she testified that she was not on any 
prescribed medications.  On inquiry, she testified that she 
did not wear a knee brace.

After the completion of the veteran's testimony, the PEB 
determined that the veteran was physically unfit to perform 
the duties of her office and rank by reason of a physical 
disability that was rated at 10 percent.  On its formal 
decision, the PEB stated that it had reviewed the medical 
evidence of record and concluded that there was sufficient 
evidence to substantiate an EPTS condition - left knee 
disorder - for which the veteran was unfit for active duty.  
The PEB also found that the veteran's left knee disorder had 
been aggravated by service, and that she was entitled to 
severance pay if otherwise qualified.

The veteran submitted her original claim of entitlement to 
service connection for a left knee disorder in December 1987.  
She subsequently underwent a VA compensation and pension 
examination in June 1988.  On this examination, her left knee 
flexed to 130 degrees, and extended to 0 (zero) degrees.  The 
examiner found the veteran's patella to be okay, and the knee 
stable.  Based on the foregoing examination, and the 
veteran's history of left knee problems, the examiner 
diagnosed chondromalacia of the left knee, and status post 
repair of ACL left knee.  Also on file is an X-ray report of 
the veteran's left knee, conducted in February 1988, which 
showed no demonstrable osseous or articular abnormality.  
Further, there was no joint effusion noted in the supra-
patellar bursa.

In an August 1988 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left knee disorder.  The RO noted that the veteran had 
injured her knee on at least two occasions prior to her 
active service, as well as the results of both the August 
1984 arthroscopic exam and the February 1985 arthroscopic 
medial meniscectomy.  The incidents of left knee pain in her 
service medical records were also noted, as well as the 
proceedings before the PEB.  The RO concluded that the June 
1988 VA examination confirmed the veteran's testimony before 
the PEB that her knee condition was not worse than it was 
prior to service.  In fact, the VA examination showed little 
in the way of disability.

The veteran submitted a new claim of entitlement to service 
connection for a left knee disorder in June 1992.  

On file are medical records from the Hampton VA Medical 
Center (VAMC), which covered the period from February 1988 to 
September 1992.  These records show treatment for left knee 
problems in February 1988.  The impression at that time was 
chondromalacia of the patella.  The remaining medical records 
show treatment for other physical problems and concerns, with 
no pertinent findings regarding the left knee.

In a November 1992 rating decision, the RO determined that no 
change was warranted in the denial of service connection for 
a left knee disorder.  The RO noted that the veteran's left 
knee disorder existed before she entered into active service, 
and that nothing happened during service to make it 
permanently worse.  The VA medical records did not establish 
service aggravation.  

In March 1993, the veteran submitted a copy of the August 
1984 medical report from Dr. Luetthjohann, and the June 1987 
Narrative Summary for EPTS Medical Board.  The veteran stated 
that she was requesting reconsideration of her claim, and 
that she was claiming service aggravation.  She stated that 
she injured her knee during boot camp, and that the attached 
documents showed the condition of her left knee prior to her 
entry into service.

In an August 1988 rating decision, the RO found that this 
additional evidence did not warrant a change in the previous 
denial of service connection for a left knee disorder.  The 
RO found that the additional evidence did not show that the 
veteran's left knee was aggravated during service.

The veteran's Notice of Disagreement was received in April 
1993.  She noted that the PEB had awarded her 10 percent for 
service aggravation of her knee, but that the VA had denied 
her claim for service connection and indicated that she did 
not understand the reason for these different decisions.  In 
her August 1993 Substantive Appeal, she contended that if her 
knee had not been aggravated during service, then she would 
still be on active duty.  She noted that her service medical 
records showed that she injured her left knee in April 1987.  
Moreover, she stated that her knee was still bad, that she 
had arthritis and had to go to physical therapy.

On file are additional medical records, which cover the 
period from March 1987 to March 1989.  These records include 
copies of the veteran's service medical records, and other 
documents that were already on file.  The additional 
documents include an orthopedic consultation of the veteran's 
left knee in April 1988.  At that time, the veteran expressed 
her desire to reenlist, and denied any complaints of pain, 
swelling, buckling, locking, and popping.  It was noted that 
the veteran had a left knee arthroscopy and meniscectomy in 
1984, but that the old records were not available at that 
time.  On examination, the veteran had no effusion, and no 
patellar tenderness.  Range of motion was found to be from 
zero to 140 degrees.  Overall, the veteran was found to have 
a normal left knee examination.

Also of record is a copy of the veteran's service medical 
records from April 1987, and an April 1993 medical report 
with a provisional diagnosis of left knee pain.  This report 
shows that the veteran was to be instructed in quad and 
hamstring strengthening exercises.  In conjunction with these 
records, the veteran submitted an undated waiver of review by 
the agency of original jurisdiction concerning this 
additional evidence.

A personal hearing before the undersigned Board Member was 
conducted in Washington, D.C., in September 1998.  At that 
hearing, the veteran testified, under oath, that she had 
challenged the PEB's findings because she enjoyed the 
military, and wanted to remain in service.  However, she 
testified that she was in pain at the time of the PEB 
hearing.  She testified that she was young and scared, and 
went along with her representative at the PEB hearing in 
trying to make her left knee disorder seem less severe than 
it actually was.  Thus, despite her testimony at that time, 
she was not involved in any sport.  In fact, she testified 
that she could not even bend her legs.  She testified that 
she tried to cover this up, as she did not want the drill 
sergeant to see her dragging her leg.  Additionally, she 
testified that her knee was fine prior to entering into 
active duty, and that she injured it approximately six weeks 
into basic training.  The veteran testified that she was 
currently taking medication for left knee pain and swelling, 
and that her doctor was talking about doing arthroscopic 
surgery to determine if her ligaments are intact.  She also 
testified that she wore a knee brace every day, and that she 
first used a knee brace in 1984 or 1985.  Further, she 
testified that she wore a knee brace during basic training.  
It was also contended by the veteran's representative that 
the RO, when it made its original decision, did not review 
the evidence from the PEB or the medical review board in its 
entirety.  This medical evidence found that the veteran's 
left knee disorder was chronic and aggravated by military 
service.  Consequently, service connection should have been 
granted for a left knee disorder.

As an additional matter, the veteran also testified that her 
family doctor in Montana treated her left knee after 
discharge, and that she would try to obtain those records.  
Therefore, the claim was kept opened for sixty (60) days.  
However, no such documents have been submitted.

Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  Manio, 1 Vet. App. at 145.  Initially, the Board 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  

Initially, the Board notes that the Court of Appeals for the 
Federal Circuit recently struck down the legal test which 
found that in order for newly submitted evidence to be 
considered material, "there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).  The 
Federal Circuit found that this test imposed a greater burden 
than what was contemplated by the law and regulations on the 
issue of "new and material evidence."  The provisions of 
38 C.F.R. § 3.156(a), provide that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

If the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  

The Court has clarified that in order to reopen a previously 
and finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Analysis.  In the instant case, the evidence submitted by the 
veteran to reopen her claim of entitlement to service 
connection includes copies of her service medical records, 
post-service medical records showing treatment for left knee 
problems, and her own statements concerning the severity of 
her left knee at the time of discharge.  

With respect to the service medical records, including the 
PEB proceedings, the Board notes that this evidence was 
before the RO when it made the August 1988 decision.  
Therefore, they are not "new."  

The Board acknowledges that the veteran's representative has 
alleged that the RO did not give proper consideration to this 
evidence at the time of original denial.  However, in the 
instant case, the Board does not have jurisdiction to 
determine the validity of the rationale for the prior denial.  
In claims of new and material evidence, the Board can only 
evaluate whether the evidence submitted since the last prior 
denial is new and material.  It is only after the Board has 
found the existence of new and material evidence that it can 
adjudicate the merits of the evidence that was available at 
the time of a prior final decision.  Furthermore, under 38 
C.F.R. § 3.105(a), "[p]revious determinations which are final 
and binding ...will be accepted as correct in the absence of 
clear and unmistakable error."  The Board wishes to emphasize 
that the Court of Veterans Appeals (Court) has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable error.  In various decisions, the Court has 
emphasized that merely to aver that there was clear and 
unmistakable error in a rating decision is not sufficient to 
raise the issue.  The Court has further held that simply to 
claim clear and unmistakable error on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of clear and unmistakable 
error.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); see also Fugo v. Brown, 6 Vet. App. 40 (1993).  

The additional medical evidence regarding treatment for the 
veteran's left knee disorder includes the April 1988 
examination report from the VAMC that does not appear to have 
been on file at the time of the prior decision.  However, 
while this evidence may be "new" to the extent it was not 
reviewed at the time of the previous decision, it is 
cumulative of the June 1988 VA examination report in that 
both examinations found the veteran's left knee to be 
essentially normal.

The April 1993 medical report is "new" in that it was not 
available at the time of the original denial, and provides 
evidence of a post-service left knee disorder which was not 
available at the time of the prior decision.  As mentioned 
above, the evidence at the time of the prior denial indicated 
that the knee was essentially normal.  Additionally, the 
veteran has testified that, contrary to her testimony at the 
PEB hearing, she was having left knee problems at the time of 
her discharge from service, and that her knee was worse at 
discharge than it was at enlistment.  As her hearing 
testimony was not available at the time of her original 
claim, it is also "new."  This evidence is presumed to be 
true for the purpose of determining whether new and material 
evidence has been submitted, without regard to other evidence 
of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The August 
1988 denial was based upon the fact that the veteran 
testified that her left knee was not disabling at the time of 
her discharge from service.  Therefore, the veteran's 
testimony does bear directly and substantially upon the 
specific matter under consideration.  Also, if this 
information is accurate it would support a finding that the 
veteran's left knee was aggravated during military service.  
Consequently, the Board is of the opinion that this 
testimony, combined with the evidence indicating a current 
left knee disorder, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a left knee 
disorder, the claim is reopened.


REMAND

In light of the action above, reopening the veteran's claim 
for service connection for a left knee disorder, the Board is 
of the opinion that further development is necessary for a 
full and fair determination of the veteran's claim.  The case 
is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who may have pertinent records concerning 
the veteran's left knee disorder.  All 
records which have not previously been 
obtained should be requested.  The Board 
notes that the veteran has testified that 
she was treated by a family physician in 
Montana following her discharge from 
service, and that her current doctor is 
considering arthroscopic surgery.  

2.  The veteran should be afforded a VA 
medical examination in order to obtain a 
medical opinion as to whether her left 
knee disorder was aggravated by her 
period of service..  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner must express an opinion as to 
whether it is as likely as not that the 
veteran's left knee was permanently 
worsened by her active service.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  The 
Board wishes to emphasize that, pursuant 
to the Court's holding in Stegall v. 
West, 11 Vet. App. 268 (1998), if the 
directives of this remand are not fully 
complied with, the Board has no choice 
but to remand the case again.

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should re-
adjudicate the issue of entitlement to 
service connection for a left knee 
disorder. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 15 -


